Citation Nr: 0944312	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-34 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Entitlement to service connection for Type II diabetes 
mellitus to include as secondary to herbicide exposure.

2.  Entitlement to service connection for erectile 
dysfunction to include as secondary to herbicide exposure.

3.  Entitlement to service connection for bilateral 
retinopathy to include as secondary to herbicide exposure.

4.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities to include as secondary 
to herbicide exposure.

5.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities to include as secondary 
to herbicide exposure.




REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1969 to November 1970 and from November 1972 to 
November 1973.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a December 2005 rating 
decision of the Pittsburgh, Pennsylvania Department of 
Veterans Affairs (VA) Regional Office (RO).  

Initially, the Board notes that this claim has been subject 
to a stay on all cases affected by the United States Court of 
Appeals for Veterans Claims' (Court) decision in Haas v. 
Nicholson, 20 Vet App 257 (2006) that reversed a decision of 
the Board which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  On May 8, 
2008, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) issued its decision in Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008) wherein it reversed the 
Court's decision, and issued mandate in Haas effective 
October 16, 2008.  A petition for a writ of certiorari in 
Haas was denied by the United States Supreme Court on January 
21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 
2009) (No. 08-525).  In light of the foregoing and Chairman's 
Memorandum 01-09-03 (January 22, 2009), the Board finds it 
may now proceed in the instant appeal.

The Veteran also filed a November 2006 notice of disagreement 
with a December 2005 denial of service connection for 
posttraumatic stress disorder (notice of this denial was sent 
to the Veteran in January 2006).  A Statement of the Case 
(SOC) was issued in April 2007, but the Veteran did not 
submit a substantive appeal until July 2007.  The RO 
determined that his substantive appeal was untimely.  The 
Veteran has not submitted a notice of disagreement with this 
determination of the RO, and this issue is not before the 
Board at this time.


FINDINGS OF FACT

1.  It is not shown that the Veteran set foot on land in the 
Republic of Vietnam or was exposed to an herbicide agent (to 
include Agent Orange) during service.

2.  Type II diabetes mellitus was not manifested in service 
or in the first post-service year, and is not shown to be 
related to the Veteran's active service.

3.  Bilateral retinopathy was not manifested in service, and 
is not shown to be related to the Veteran's active service.

4.  The Veteran is not shown to have erectile dysfunction.

5  The Veteran is not shown to have peripheral neuropathy.


CONCLUSION OF LAW

Type II diabetes mellitus, erectile dysfunction, bilateral 
retinopathy and peripheral neuropathy of the upper and lower 
extremities were not incurred in or aggravated by military 
service, nor may service incurrence of these disabilities be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been 
fulfilled by information provided to the veteran by 
correspondence dated in August 2005, September 2006 and 
October 2009.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim and identified the veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes 
that 38 C.F.R. § 3.159 was recently revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  

The Veteran's service treatment records (STRs) and service 
personnel records are associated with his claims file, and 
pertinent post-service treatment records have been secured.  
The Board also finds that no additional development, as for 
medical opinions or examinations is necessary.  In Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) noted that 38 C.F.R. § 
3.159(c)(4)(i) requires that a claimant establish that he or 
she has suffered an event, injury, or disease in service in 
order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  Here, there is no 
medical evidence of diabetes mellitus and an eye disability 
until many years after the Veteran's military service.  A 
medical opinion is not necessary to decide these claims, as 
such opinion could not establish related disease or injury in 
service.  See also Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (the Board is not required to accept a medical opinion 
that is based on the appellant's recitation of medical 
history).  In addition, the Board has considered whether an 
examination to determine nexus was necessary with respect to 
the claims of service connection for erectile dysfunction and 
peripheral neuropathy, and found that because no evidence of 
disability was presented, an examination was not necessary.  
38 C.F.R. § 3.159(c)(4).  Evidentiary development in this 
matter is complete to the extent possible.  The Veteran has 
not identified any other pertinent evidence that remains 
outstanding.  VA's duty to assist is met.

Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  For veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as diabetes mellitus 
and organic diseases of the nervous system, may be presumed 
to have been incurred in service if manifest to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection also may be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 
3.307.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease (to include Type II 
diabetes and respiratory cancers) to a degree of 10 percent 
or more at any time after service (except for chloracne and 
acute and subacute peripheral neuropathy which must be 
manifested within a year of the last exposure to an herbicide 
agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309(e). 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e), 3.313.

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a).  The VA General Counsel has determined that 38 
C.F.R. § 3.313(a) requires that an individual must have 
actually been present within the boundaries of the Republic.  
Specifically, the General Counsel has concluded that in order 
to establish qualifying service in Vietnam, a veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam, and that service on a deep-water naval vessel in 
waters off the shore of the Republic of Vietnam, without 
proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam. VAOPGCPREC 27-97.  As was noted above, the Federal 
Circuit has upheld this determination.  See Haas v. Peake, 
525 F. 3d. 1168 (Fed. Cir. 2008).

Notwithstanding the foregoing presumptive provisions, the 
Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  Thus, presumption is not the sole method for showing 
causation.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims files, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Factual Background

The Veteran's service personnel records show during his first 
period of service, he served in the U.S. Navy aboard the USS 
Dale from March 1969 to November 1970.  During his second 
period of service, he served aboard the USS Oriskany and the 
USS Rich from November 1972 to November 1973.  Specifically, 
service personnel records show that the Veteran received 
orders to travel to the USS Rich on November 14, 1972.  He 
arrived at Subic Bay, the Philippines, on December 12, 1972.  
He spent two days on the USS New Orleans before he 
transferred to the USS Oriskany on December 15, 1972.  A 
Travel Voucher or Subvoucher notes that the Veteran departed 
the USS Oriskany on December 15, 1972.  He reported to the 
USS Rich on December 18, 1972.  There is no evidence that he 
ever disembarked and set foot on land in Vietnam.  He was 
awarded the Vietnam Service Medal.

The Veteran's STRs, for both periods of service, and 
including his October 1973 service separation physical 
examination report, are silent for any complaints, findings, 
treatment, or diagnoses of Type II diabetes mellitus, 
erectile dysfunction, bilateral retinopathy, or peripheral 
neuropathy.

VA eye clinic reports dated in 1998 note the Veteran's 
complaints and objective findings of vision problems.  A May 
1998 VA outpatient treatment record notes that the Veteran 
reported for an Agent Orange screening.  He reported no 
history of diabetes.  A December 1998 VA general medical 
examination report notes the Veteran's history of chronically 
elevated blood sugar, but never above 150.

VA outpatient treatment records dated in 2005 note the 
Veteran's diagnosis of well-controlled diabetes mellitus.

In July 2005, the Veteran submitted a claim of service 
connection for diabetes mellitus with claimed complications 
of erectile dysfunction, bilateral retinopathy and peripheral 
neuropathy of the upper and lower extremities.  In August 
2006, the Veteran submitted a copy of a news story about 
veterans who served in the waters offshore Vietnam and their 
exposure to Agent Orange.

In VA Form 9 received in November 2006, the Veteran stated 
that he was transferred from the USS Oriskany on December 15, 
1972, and arrived at the USS Rich on December 18, 1972.  He 
maintained that he was in Da Nang, Vietnam, from the 15th to 
the 18th.  In an April 2009 statement, the Veteran maintained 
that o December 18, 1972, he flew on a mail plane from the 
USS Oriskany to Da Nang, and then flew on a helicopter from 
Da Nang to the USS Rich.

The evidence of record also includes internet research about 
the movements of the USS Rich.  Specifically, the USS Rich 
was noted to have arrived in Subic Bay, Philippines Islands, 
on November 18, 1972; three months later she was on her way 
to Norfolk, Virginia, arriving in March 1973.

In a May 2009 formal finding, the RO determined that the 
Veteran's claim that while en route to the USS Rich, he had 
to land in Da Nang, Vietnam, is a claim unable to be verified 
by the service department.  

Analysis

Diabetes Mellitus and Diabetic Retinopathy

It is not in dispute that the Veteran now has Type II 
diabetes mellitus and vision problems (variously diagnosed).  
However, it is neither alleged, nor shown by the record, that 
these disabilities were manifested in service.  It is not 
shown or alleged that diabetes mellitus was manifested in the 
Veteran's first year post-service.  Further more, there is no 
medical opinion in the record that directly relates the 
Veteran's diabetes and vision problems to service or to any 
event therein.  Accordingly, service connection for diabetes 
mellitus and bilateral retinopathy on the basis that they 
became manifest in service and persisted, or, for diabetes 
mellitus, on a presumptive basis (as a chronic disease under 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309) is not 
warranted.

The Veteran alleges that his diabetes and retinopathy 
resulted from his exposure to Agent Orange by virtue of time 
spent on land in Vietnam.  However, his service personnel 
records do not show that his "service involved duty or 
visitation in the Republic of Vietnam."  Consequently, the 
Veteran's claim seeking service connection is not within the 
purview of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (which 
provides for establishing service connection for diseases, 
including diabetes mellitus, on a presumptive basis based on 
herbicide exposure therein for veterans who served on land in 
Vietnam).  

The Veteran may still establish service connection for 
diabetes mellitus and bilateral retinopathy by affirmative 
and competent evidence that such diseases are related to his 
service or some event therein.  However, as noted above, the 
first evidence of a diagnosis of these disabilities is many 
years after the Veteran's discharge from service in 1973 
(2005 for diabetes and 1998 for vision problems).  Such a 
long interval between service and the initial diagnosis is, 
of itself, a factor against a finding that these disabilities 
are service-related.  Furthermore, there is no competent 
evidence that links these disabilities to the Veteran's 
service.  

The Veteran's belief that his Type II diabetes mellitus and 
vision problems are related to Agent Orange exposure in 
service is not competent evidence, as he is a layperson, 
untrained in establishing a medical diagnosis or determining 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  The preponderance of the evidence is 
against a finding that Type II diabetes mellitus and 
bilateral retinopathy are in any way related to the Veteran's 
active service.  The preponderance of the evidence is against 
these claims; hence, they must be denied.

(Parenthetically, with regard to a secondary service 
connection theory of entitlement, inasmuch as diabetes 
mellitus is not service connected, a threshold legal 
requirement for establishing service connection for bilateral 
retinopathy as secondary to such disability, as alleged, is 
not met.  In other words, it is not shown that the primary 
disability (diabetes mellitus) alleged to have caused or 
aggravated the bilateral retinopathy for which secondary 
service connection is sought is service connected.  
Accordingly, the claim of secondary service connection must 
be denied as lacking legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).)

Erectile Dysfunction and Peripheral Neuropathy

As noted above, the Veteran's STRs are silent as to erectile 
dysfunction and peripheral neuropathy.  Moreover, there is no 
post-service medical evidence of such disabilities.  
Accordingly, service connection for erectile dysfunction and 
peripheral neuropathy is not warranted.  See Brammer, supra. 

In reaching the above conclusion, the Board has considered 
the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claims, that 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for Type II diabetes 
mellitus to include as secondary to herbicide exposure is 
denied.

Entitlement to service connection for erectile dysfunction to 
include as secondary to herbicide exposure is denied.

Entitlement to service connection for bilateral retinopathy 
to include as secondary to herbicide exposure is denied.

Entitlement to service connection for peripheral neuropathy 
of the upper extremities to include as secondary to herbicide 
exposure is denied.

Entitlement to service connection for peripheral neuropathy 
of the lower extremities to include as secondary to herbicide 
exposure is denied.



____________________________________________
RENÉE M. PELLETIER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


